Citation Nr: 1445277	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  10-12 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the Veteran is competent to handle funds disbursed to him by the Department of Veterans Affairs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse, and Appellant's son


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran served on active duty from June 1982 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2011, the Veteran, his spouse, and son testified at a videoconference before the undersigned.  A transcript of this hearing is associated with the claims folder.  

The Board remanded this case in May 2012 for evidentiary development, i.e.,  to obtain VA treatment records and Social Security Administration (SSA) records which are now on file and a VA psychiatric examination, which was conducted in February 2014.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which reveals the Post-Remand Brief by the Veteran's service representative and VA treatment (CAPRI) records.  


FINDINGS OF FACT

The Veteran lacks the mental capacity to contract or manage his own affairs, including disbursement of funds without limitation.  


CONCLUSION OF LAW

The Veteran is incompetent for VA purposes.  38 U.S.C.A. §§ 5103, 5013A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.353 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).  However, in adjudications as to the competency, a veteran is not seeking a benefit.  Rather, a veteran is seeking a decision regarding how the benefits will be distributed.  Compare 38 U.S.C.A. § 501(a)(4) with 38 U.S.C.A. § 5501 - 5504 (West 2002).  Indeed this was the holding of the United States Court of Appeals for Veterans Claims in Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (citing Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004); and Livesay v. Principi, 15 Vet. App. 165, 179 (2001)).  Accordingly, the VCAA is inapplicable in this case. 

Competency Law and Regulations

A mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  

Rating agencies have sole authority to make official determinations of competency and incompetency for purposes of: insurance, and, disbursement of benefits. Such determinations are final and binding on field stations for these purposes.  38 C.F.R. § 3.353(b)(1). 

Where the beneficiary is rated incompetent, the Veterans Service Center Manager will develop information as to the beneficiary's social, economic and industrial adjustment; appoint (or recommend appointment of) a fiduciary to select a method of disbursing payment, or in the case of a married beneficiary, appoint the beneficiary's spouse to receive payments; and authorize disbursement of the benefit.  38 C.F.R. § 3.353(b)(2).  

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will make no determination of incompetency without a definite expression regarding the question by the responsible medical authorities. Considerations of medical opinions will be in accordance with the principles in paragraph (a) of this section. Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  38 C.F.R. § 3.353(c). 

Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d).   

Competency Analysis

The Veteran contends that he should have control over his own funds, and that this would allow him to live as independently as possible.  He implicitly argues that his service-connected psychiatric disorder, which is his only service-connected disability, is essentially under control and that, therefore, he should be permitted to manage his own funds.  

The Veteran, his wife, and son rendered testimony at a videoconference hearing regarding his assertions of competency and this, together with a lay statement from a friend, is the only evidence in recent years in support of the Veteran's contention that he is competent.  While the lay testimony and lay statement are competent evidence regarding symptoms that the Veteran experiences, and which are observable to his family and friend, such lay testimony is not competent evidence on the relevant medical question in this case.  Zang v. Brown, 8 Vet. App. 246 (1995); Moray v. Brown, 5 Vet. App. 211 (1993); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  This is because the Veteran, his spouse, his son, and his friend are laypersons and generally do not have the expertise to render a complex medical opinion, such as competency.  See Routen v. Brown, 10 Vet. App. 183, 1986 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge'), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed.Cir. 1998), cert. denied, 119 S.Ct. 404 (1998).  

On VA psychiatric examination in August 2007 the Veteran's thought processes were connected, coherent, and relevant.  His memory, in general, was intact to recent and remote events.  However, he had difficulty remembering dates and, in general, was an imprecise historian.  He reported having command auditory hallucinations, as well as visual hallucinations.  He had a high school education.  He had tried to commit suicide at least 5 times.   At his last VA psychiatric examination in 2005 he was considered unemployable.  Since then, he had received regular psychiatric care but he tended to be noncompliant with treatment recommendations and had not fared well while on multiple medications, and continued to have serious psychiatric difficulties.  In sum, there was nothing to suggest that his level of functioning had improved and he remained seriously mentally ill and unemployable.  However, he was competent to manage his finances and make informed decisions about his health care.  His Global Assessment of Functioning (GAF) score was 50. 

A VA registered nurse reported that the Veteran had been unable to manage his funds appropriately.  Several months earlier the Veteran had requested assistance in purchasing a home, which led to a review of his credit history and to a recommendation that due to their current debt ratio, he and his wife could not initially obtain a loan.  However, they found another source for the loan but within months were not able to afford payments and had since lost the home.  They now lived in subsidized housing and appeared to have adequate income to meet their living needs.  They had adequate transportation but could not afford gas for their car.  The nurse expressed concern for their son, who might be at risk for proper care.  Due to lack of insight and poor judgment, they were putting their son, and themselves, at risk.  

At examination in October 2008 the Veteran was interviewed for one hour, his wife was consulted, outpatient records were reviewed, and psychometric testing was done.  The Veteran was not sure of the circumstances which led to his wife being the payee of his SSA funds.  He said he needed help with his finances, and his wife was the main person who managed his money, but she also said she needed help with the finances.  They ultimately admitted having old debts and could not explain the discrepancy between their income and the amount of money left at the end of the month.  

On mental status examination the Veteran's judgment and insight appeared low but there were no overt signs of delusional or frankly paranoid belief systems.  He had chronic confused thinking, frequent thoughts of suicide, and auditory hallucinations.  His GAF score was 40, due to his psychosis and major depression associated with severe reduction of social, vocational, and mental functioning.  

The examiner summarized "[h]is presentation, symptoms, and psychological testing suggested that he retained the capacity to manage his personal affairs, making him legally competent of person.  However, there were significant issues with his finances that he either could not explain or denied to such an extent as to preempt his ability to successfully manage his money.  His wife was in a similar mindset and admitted lacking sufficient skills to have a robust understanding of appropriate home finances.  These reasons appeared sufficient to question his ability to manage his VA funds in his own best interest, making him incompetent of finances for VA purposes."  It was recommended that a payee other than his wife should be considered who would help the couple learn a regimented budget, which they might at some point be able to understand and manage themselves. 

The June 2009 rating decision which found the Veteran to be incompetent observed that in the RO letter to the Veteran dated January 23, 2009, which advised him that the RO was proposing to rate him incompetent to manage his VA benefits.  The Veteran wrote back and in one statement he indicated he was competent and in another statement he indicated that he would like his wife to handle his VA benefits since she always handles his Social Security check.  The Veteran reported that his wife is in charge of the money in their household.  The Veteran indicated that he and his wife were on a budget and watched what was spent.  

The SSA disability records contain a primary diagnosis of schizophrenic, delusional (paranoid), schizoaffective, and other psychotic disorders.  Also contributing to the Veteran's being unable to work was a nonservice-connected low back disability.  

At the June 2011 videoconference hearing the Veteran stated that for two years another person had been paying his bills and provided the Veteran with spending money to pay for groceries, gas and other things.  Pages 4 and 5.  He also received money from SSA, which was paid to his wife.  Page 6.  He was never in a position in which he was without household and daily living necessities.  Page 7.  His wife testified that she handled his monies from SSA (page 9) and a lawyer was now handling his VA funds.  Page 10.  It was noted that an October 2008 VA examination had found that the Veteran was not able to successfully manage his money.  Also, a lifelong friend of the Veteran had submitted a statement indicating that the Veteran was able to manage his finances.  Page 13.  

The Veteran testified that he had recently gone to a VA emergency room for adjustment of his medications.  His representative stated that the discharge instructions indicated that there were no limitations as to the Veteran's employment at the time of discharge and that he was competent.  

On VA psychiatric examination in February 2014 the Veteran's claims file was reviewed and an examiner summarized the Veteran's level of occupational and social impairment as being total.  He had not worked or attended school since his last VA examination in 2008.  He was currently receiving mental health treatment and reported taking his medication regularly.  However, he could not remember why he had been admitted for psychiatric purposes in the last 5 years but his wife stated it was because of his medication.  He still had auditory hallucinations.  He reported not owing any money on their car, but his wife reported that they did.  He demonstrated impaired concentration but had a capacity for abstract thinking.  

The examiner reported that during episodes of increased symptoms the Veteran had additional symptoms of depressed mood and suicidal ideation, as well as neglect of personal hygiene.  Although there was no evidence that these symptoms were currently present, his schizoaffective disorder was a lifelong condition with a likelihood of future episodes of exacerbation that would include these symptoms, given his history of periodic medication noncompliance.  It was opined that the Veteran was not capable of managing his financial affairs.  

The examiner stated that the Veteran continued to have a schizoaffective disorder, which was a continuation of the symptoms of "dysthymic disorder" for which he was service-connected.  There were no current mood symptoms; thus, the dysthymic disorder was currently in partial remission.  Since hallucinations were noted at the time of his military hospitalization, along with depression, it was more likely than not that the diagnosis of dysthymic disorder was incorrect because dysthymic disorder was a mild form of depression that does not include psychotic symptoms.  The Veteran was continuing to experience auditory hallucinations.  Although he stated that he was taking his medications regularly, his VA psychiatric record indicated a long history of chronic noncompliance with medication, raising a question as to whether he was a reliable reporter of his current symptoms and compliance.   

The Veteran was not aware of some current facts concerning his finances, including the fact that money was owed on their car and that they were paying doctor bills in monthly installments.  He demonstrated impaired concentration by being unable to repeat a string of five digits, and by an inability to perform serial subtractions.  Based on these observations, the examiner concluded that there was still sufficient reason to question the Veteran's ability to manage his own VA funds in his own best interest, making him incompetent of finances for VA purposes.  It was recommended that a payee other than his wife should remain as a fiduciary for the Veteran's VA benefits. 

Here, the fact that the Veteran's wife has become responsible for receiving and disbursing the Veteran's compensation received from the SSA argues against a finding of competency.  The Board has considered the testimony and lay statement on file suggesting that the Veteran can pay his bills in a timely manner.  However, the Board finds other, more objective evidence, to be persuasive that he is unable to do so.  Specifically, he did not exercise good financial judgment in attempting to purchase a home and even recently was unaware that money was still owed on the family vehicle.  

Here, posited against the lay evidence that the Veteran is competent are the two medical opinions on file following VA examinations which were for the express purpose of determining the Veteran's competency.  In each instance, the opinion was that the Veteran was incompetent to handle his financial affairs.  These opinions were rendered after psychiatric examinations, psychological testing, and a records review.  

Here, the competent evidence is clear and convincing in establishing that because of the Veteran's service-connected psychiatric disorder, which is compensated as 100 percent disabling, he lacks the mental capacity to contract or manage his own affairs, including disbursement of funds without limitation.  Thus, the Board finds that the Veteran is incompetent for VA purposes.   

In the Informal Hearing Presentation, contained in Virtual VA, it was conceded that the February 2014 VA psychiatric examiner opined that the Veteran was incompetent, but it was argued that the examiner was pointing to intellectual incapability of the Veteran to manage his finances rather than by disease, injury or mental defect.  It was indicated that an October 2008 VA examiner observed that the Veteran's wife also admitted lacking sufficient skills to have a robust understanding of appropriate home finances, just as the February 2014 VA examiner essentially concurred and recommended that someone other than the Veteran's wife by his fiduciary.  It was argued that the 2008 VA examiner offered advice out of his purview, when it was suggested that someone other than Mrs. [redacted] should be a fiduciary.  

As to this argument, the issue before the Board is not whether the Veteran's wife is the proper fiduciary agent to handle his funds.  In fact, this was noted at the videoconference hearing.  See page 14 of the transcript.  Also, the issue is not whether he is incompetent due solely to any limitation as to his education, or even an assessment of his intellectual abilities.  More to the point, this argument ignores the fact that the Veteran has been assigned a 100 percent schedular rating based on service-connected psychiatric disability since January 14, 2005.  

In summary, due to the relatively high probative value of the opinions of VA psychiatric evaluators, in the context of a 100 percent schedular rating for service-connected psychiatric disability, Board finds that the evidence is clear and convincing, and leaves no doubt that the Veteran is incompetent.  


ORDER

The Veteran is incompetent for VA purposes; the appeal is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


